Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/012,663, filed 9/4/2020.
Claims 1-24 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both the pin and bracket engaging portion(see Fig. 4).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "230" and "232" have both been used to designate bracket engaging portion(see Fig. 4).  It appears that by changing reference 230 located at the bottom of pin 230 to reference 232 in Fig. 4 the objection would be overcome.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 19 and 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 3, the longitudinal axis” has no antecedent basis.  
	In claim 19, line 2, the outer diameter” has no antecedent basis.  By changing the phrase to “an outer diameter” the rejection would be overcome.
In claim 22 line 2, the pin retainer” has no antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson(WO2012/149067; cited on PTO 892).
Regarding claims 10 and 17, Peterson discloses an idler/assembly(the term “idler” lends no structural limitation to the claim and is therefore considered met by the element of Peterson as explained below for a window treatment system, the idler comprising: 
a bearing sleeve(211, see Figs. 9-12)  including a body defining a cavity and a flange extending into the cavity(see Fig. 12); 
a bearing(210) disposed at least partially within the cavity of the bearing sleeve, the bearing defining a bore; 
a bearing retainer/C clip(209, see Fig. 12) disposed between the flange and an outboard face of the bearing such that the bearing retainer maintains the bearing within the bearing sleeve(the retainer maintains the bearing within the sleeve); and 

Regarding claim 18, Peterson discloses a method of assembling an idler for a window treatment system, comprising: inserting a bearing(210) into a cavity of a bearing sleeve(211, 210 is inserted into 211, see Figs. 10-12); positioning a bearing retainer(209) between the bearing and a flange of the bearing sleeve(see Fig. 12); and inserting a pin(213) through a bore of the bearing(see Fig. 9).
Regarding claim 19, Peterson discloses the method of claim 18, wherein the bearing retainer is a C-clip(see Fig. 12) and positioning the bearing retainer comprises reducing the outer diameter of the bearing retainer(the clip has an opening and is therefore considered to inherently be able to be compressed when positioned meeting the functional claim limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson.

Tabs used within a cavity to hold another element within the cavity are considered well known in the art. 
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the single flange of Peterson with tabs given that the simple substitution of one known element for another would obtained predictable results of one of ordinary skill in that art at the time of the invention.  
See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. __ (2006). 

Allowable Subject Matter
Claims 1-9 and 23-24 are allowed.
Claims 13-16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art of record shows a window treatment system having a roller tube, covering material, motor drive unit coupled to a first end of the roller tube and an idler coupled to the second end of the roller tube, the idler having a bearing sleeve coupled 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/